Citation Nr: 9911941	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with ocular changes.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel






INTRODUCTION

The veteran served on active duty for approximately 22 years 
and such service ended on June 30, 1993.

Service connection was granted for diabetes mellitus and 
bilateral hearing loss, among other things, in a May 1994 
rating decision.  A 20 percent disability rating was assigned 
for the diabetes mellitus, while a noncompensable (zero 
percent) disability rating was assigned for the bilateral 
hearing loss.  Both of these assigned ratings were effective 
July 1, 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the issues on appeal.  

The veteran was scheduled to provide testimony at a Travel 
Board hearing in February 1999, but he failed to report.  
Therefore, his request for a personal hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (1998).

The Board notes that in May 1994 the RO also denied service 
connection for irritable bowel syndrome and carpal tunnel 
syndrome.  The veteran submitted a Notice of Disagreement on 
these issues in June 1994, and a Statement of the Case was 
issued in February 1995.  However, there is no evidence that 
a Substantive Appeal was received within the period of time 
prescribed by law.  See 38 C.F.R. § 20.302 (1998).  
Accordingly, the Board has no jurisdiction to consider these 
issues.








FINDINGS OF FACT

1.  On a February 1996 audiological evaluation the average 
pure tone threshold level was 45 decibels for the right ear, 
and 24 decibels for the left.  Speech recognition scores were 
92 percent, bilaterally.

2.  On an October 1996 VA audiological evaluation the average 
pure tone threshold level was 48 decibels for the right ear, 
and 21 decibels for the left.  Speech recognition scores were 
96 percent for the right ear, and 100 percent for the left

3.  On a May 1998 VA audiological evaluation the average pure 
tone threshold level was 46 decibels for the right ear, and 
19 decibels for the left.  Speech recognition scores were 96 
percent for the right ear, and 100 percent for the left

4.  The veteran's diabetes mellitus has not required the use 
of insulin, the regulation of activities, or resulted in 
hospitalization.  Further, the veteran has reported that he 
receives his diabetic care every six months.

5.  The veteran is employed full-time in the technical 
analysis of equipment.  Although he has indicated some 
difficulties, the veteran has reported that he has not lost 
any days because of his medical problems.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.85, 4.87, Diagnostic Code 6100 
(1998).

2.  The criteria for a disability rating in excess of 20 
percent for the veteran's diabetes mellitus with ocular 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 
7913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that both his 
diabetes mellitus with ocular changes, as well as his 
bilateral hearing loss, are more disabling than contemplated 
by the current evaluations.  Therefore, his claims for 
increased evaluations are well-grounded.  The RO has obtained 
medical records from health care providers who have treated 
the veteran, and has had him examined on several occasions 
for both disabilities.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service connection was granted for diabetes mellitus and 
bilateral hearing loss by the RO in a May 1994 rating 
decision.  A 20 percent disability rating was assigned for 
the diabetes mellitus, while a noncompensable (zero percent) 
disability rating was assigned for the bilateral hearing 
loss.  Both of these assigned ratings were effective July 1, 
1993.

VA medical records are on file which cover the period from 
August 1994 to May 1996.  Records from August 1994 note that 
the veteran was a diabetic on glyburide.  A glucophage 
monitoring checklist, dated in January 1995, noted that the 
veteran had mid-level control under Quality Control with Easy 
Glucophage Control Solution.  In January 1996, he was 
assessed with diabetes mellitus II, with no apparent 
"enclarge damage." (?)  A subsequent evaluation in April 
1996 noted that the veteran had been provided teaching on 
exercising regularly.  Further, it was noted that he 
complained of pain in both arms, and that he reported his 
scratches and cuts did not heal as quickly as before.  In May 
1996, his glucophage prescription was increased to 1 gm by 
the mouth, twice daily.  It is also noted that various 
ophthalmology evaluations are included in these records.  In 
February 1995, his vision was between 20/20-1 and 20/25-2, 
and "PH" was "CNI."  In July 1996, his vision was between 
20/20-2 and 20/25-3, and "PH" was between "CNI" and 20/25-
1.

The VA medical records also show that the veteran sought 
treatment in August 1994 for complaints of bilateral hearing 
loss.  Also, in February 1996 an audiological evaluation was 
conducted which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
20
60
55
45
45
LEFT
XXX
20
25
25
20
22

The speech recognition score were 92 percent, bilaterally.

In a July 1996 statement, the veteran requested reevaluation 
of his diabetes and impaired hearing.  He also requested that 
he be evaluated for a bilateral eye disorder, which he 
contended was secondary to his service-connected diabetes.  
Regarding his diabetes, the veteran reported that he was now 
required to take two medications for the condition as it had 
gotten worse.  With respect to his hearing loss, he reported 
he was recently informed that he was going to need hearing 
aids for the condition.

The veteran underwent a VA examination for visual evaluation 
in September 1996.  It was noted that the veteran was a non-
insulin diabetic with recent refractions of July 1996 new 
glasses.  On this examination, the veteran's vision without 
correction was 20/20 for both eyes.  Applanation tensions 
were 18 mm for both eyes.  Inspection/biomicroscopy was 
normal.  Dilated direct/indirect ophthalmoscopy was normal.  
It was noted that dilated computerized automated refraction 
was done as part of this record.  Based on the foregoing, the 
examiner diagnosed mild refractive error.

A VA examination for diabetes mellitus was accorded to the 
veteran in October 1996.  At this examination, the veteran 
reported that within the past twelve months, he had had no 
problems whatsoever with ketoacidosis.  However, he also 
stated that he had had hypoglycemic reactions within the past 
twelve months.  He stated that he had hypoglycemic reactions 
at least two or three times per month.  These reactions were 
relieved by taking milk, juice, et cetera.  The examiner 
noted that the veteran was on an 1800 calorie diabetic diet.  
It was also noted that the veteran reported his weight had 
been stable in the last twelve months, and that there had 
been no loss of weight.  The examiner found no anal pruritus 
or vascular deficiencies.  It was noted that the veteran 
complained of blurred vision, and reference was made to the 
recent ophthalmological examination.  Furthermore, the 
examiner noted that insulin had not been required for the 
veteran, but he was on oral hypoglycemic agents.  Initially, 
he was on just one hypoglycemic agent, but a second oral 
hypoglycemic agent was started in March 1996.  

At the time of the examination, the veteran was on Glyburide, 
10 mg, one tablet, twice per day.  He was also on Glucophage, 
500 mg, two tablets, twice per day.  It was noted that the 
Glucophage was the medication started in March 1996.  
Moreover, the veteran stated that his fasting blood sugars 
had been running 100-110 mg/dl, and it was reiterated that he 
was on two hypoglycemic agents.  The examiner noted that SMA-
20, dated in September 1996, was essentially unremarkable 
except for high triglycerides at 372 mg/dl.  Glucose was 90 
mg/dl, which the examiner noted was within normal range.  
Urinalysis, also dated in September 1996, was unremarkable.  
Based on the foregoing, the examiner diagnosed diabetes 
mellitus, Type II.

The veteran underwent a VA audiological examination in 
October 1996.  This examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
25
60
60
45
48
LEFT
XXX
25
20
20
20
21

The speech recognition score for the right ear was 96 
percent, while the score was 100 percent for the left ear.

In a November 1996 rating decision, the RO denied increased 
disability evaluations for both the veteran's diabetes and 
his bilateral hearing loss.  With respect to the diabetes, 
the RO summarized the results of the VA examinations for 
visual purposes and diabetes mellitus.  The RO found that the 
evidence did not indicate that the veteran had to regulate 
his activities as a result of his diabetes.  Therefore, no 
change was warranted in the 20 percent disability rating.  
Regarding the bilateral hearing loss, the RO found that the 
hearing loss was not shown to be at a level as to materially 
interfere with speech reception and understanding, and, 
therefore, it did not warrant a compensable evaluation.  

Furthermore, the RO found that the veteran was not entitled 
to extraschedular evaluations for either disability pursuant 
to 38 C.F.R. § 3.321(b)(1).

The veteran appealed the above rating decision to the Board.  
In his Notice of Disagreement, the veteran reported that he 
was required to take two types of pills for his diabetes.  
Moreover, he contended that he had been informed he was at 
the maximum medication that could be taken by pill, and that 
the next step was insulin.  In regard to his hearing loss, he 
asserted that he had been issued hearing aids, and that he 
believed this condition should be rated higher than zero 
percent since it had continually gotten worse.

Additional VA medical records were obtained which covered the 
period from August 1994 to April 1998.  These records include 
copies of other records already on file, including the 
February 1996 audiological evaluation.  The new records do 
not show that the veteran's activities were regulated as a 
result of his diabetes, that he was hospitalized, or that he 
was put on insulin.

The veteran underwent a VA examination of the peripheral 
nerves in May 1998.  At this examination, the veteran gave a 
history of carpal tunnel syndrome in his right arm 15 years 
earlier, and diabetes since 1993.  It was noted that he had 
been taking Glyburide and metformin for the last three years.  
The veteran reported that he had been having loss of strength 
in both arms for the past years.  Additionally, he reported 
that in association with this weakness there were periodic 
episodes of pain in both shoulders.  There was no history of 
neck pain or neck problems.  Further, the veteran reported 
that this weakness had been progressive for the past year.  

The veteran reported that it was difficult for him to open 
jars or to carry or haul any type of water bucket.  Also, 
because of this weakness, he reported that he was not able to 
play any kind of sports activity, including softball.  At 
that time there were no precipitating or alleviating factors 
to these symptoms.  It was specifically noted that weakness 
was not related to excessive use of the arms at work.  

In addition to the weakness, the veteran also presented 
episodes of tingling sensation in both forearms and hands 
which occurred  two to four times a week, which lasted 
between two and six hours.  There were no precipitating 
factors for these other symptoms.  It was noted that the 
veteran was employed full-time in technical analysis of 
equipment.  He reported that occasionally he was not able to 
perform his regular activities, particularly such things as 
opening doors or moving equipment.  However, the veteran had 
not lost any days because of his medical problems.

On physical examination, the examiner found that the veteran 
was oriented times three.  He had a good state of nutrition, 
but was slightly obese.  His head, eyes, ears, nose and 
throat were found to be within normal limits.  On 
neurological examination, the examiner found that the cranial 
nerves were within normal limits.  Peripheral nerves were 
negative.  Reflexes were negative and normal.  On examination 
of motor strength, the examiner found that the upper 
extremities showed good motor strength against gravity and 
against resistance.  Both grips were symmetrical and within 
normal limits.  

The examiner noted that the veteran was able to do full range 
of motion of both shoulders.  However, there was a slight 
tenderness on palpation of both shoulders, and there was 
slight pain at the end of active motion in both shoulders.  
Both shoulders showed normal flexion, supination, and 
pronation against resistance.  Both wrists showed full range 
of motion on active motion and against resistance.  On 
sensory examination, there was a slight decrease in two-point 
discrimination in the right forearm.  The examiner noted that 
EMG and nerve conduction velocity tests were ordered, but 
that the veteran did not show up.

Based on the foregoing, the examiner diagnosed paresthesia 
right forearm, found.  However, in an addendum the examiner 
stated that he was not able to render a definitive diagnosis 
or opinion since the veteran did not show up for the EMG 
study.





A new VA examination of diabetes mellitus was accorded to the 
veteran in May 1998.  At this examination, the veteran gave a 
past medical history of diabetes and carpal tunnel syndrome 
"15 years ago."  It was also noted that past surgical and 
social history was negative, and that his family history was 
non-contributory.  The examiner noted that there was no 
history of ketoacidosis or hypoglycemic reaction or any 
hospitalization.  Additionally, it was noted that the veteran 
was on a low-carbohydrate diet and had gained ten pounds in 
the last year.  It was also noted that his weight was 
consistently between 180 and 190 pounds.  

The veteran reported that he used reading glasses, and had no 
other visual problems.  There were no vascular or cardiac 
symptoms.  Regarding neurological symptoms, the veteran 
reported that he occasionally had a tingling sensation in 
both arms during the past year.  The examiner noted that at 
the time of the examination the veteran was on a maximum dose 
of Glyburide, 20 mg a day, and a maximum dose of Metformin, 
2500 mg a day.  It was also noted that the veteran received 
his diabetic care every six months.  Further there were 
symptoms of loss of strength of both arms.  

On physical examination, the veteran's blood pressure was 
130/80, right arm; pulse was 72 per minute; respiratory rate 
was 16 per minute; and weight was 200 pounds.  The examiner 
found, on neurological examination, that there was decreased 
sensory perception on the veteran's right forearm.  Eye 
examination was within normal limits.  The examiner found no 
lesions on the veteran's skin.  His extremities had good 
pulses, and no ulcers.  The examiner found no bowel or 
bladder functional impairment.  Further, the examiner noted 
that labs, dated in May 1998, showed an elevated HGB-ALC of 
6.7, a normal CBC, a negative U/A, and a normal SMA-20.  
Based on the foregoing, the examiner diagnosed diabetes 
mellitus, found.






A new VA audiological evaluation was accorded to the veteran 
in May 1998.  This examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
15
60
60
50
46
LEFT
XXX
15
15
20
25
19

The speech recognition score for the right ear was 96 
percent, while the score was 100 percent for the left ear.

In a December 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the prior denial of the veteran's 
claims for increased disability ratings.  The RO summarized 
the medical evidence on file for both disabilities.  With 
respect to the diabetes, the RO indicated that the veteran 
did not meet the criteria for the next higher rating of 40 
percent which required insulin, restricted diet, and 
regulation of activities.  Regarding the hearing loss, the RO 
found that the veteran's hearing on the May 1998 examination 
was unchanged from the previous evaluation, and indicated 
that higher evaluations were assigned for a greater loss of 
hearing than shown.


I.  Entitlement to an increased 
evaluation for diabetes mellitus, 
currently evaluated as 20 percent 
disabling.

Specific Criteria

The diagnostic criteria for diabetes mellitus (the endocrine 
system) were revised effective June 6, 1996.  61 Fed. Reg. 
20440 (May 7, 1996).  

Under the current version of the regulation, a 100 percent 
rating is warranted for diabetes mellitus where more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) is required with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent rating is 
warranted where insulin, restricted diet and regulation of 
activities are required with episodes of ketoacidosis or 
hypoglycemic reaction requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provide, 
plus complications that would not be compensable if 
separately evaluated.  A 40 percent rating is warranted for a 
case requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent rating is warranted for a case 
requiring insulin and restricted diet, or: oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1998).

Compensable complications of diabetes mellitus are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable 
complications are considered part of the diabetic process 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Analysis

In the instant case, the Board notes that the medical 
evidence shows that the veteran's diabetes has resulted in a 
restricted diet and the use of oral hypoglycemic agents.  
However, the evidence does not indicate that the diabetes has 
resulted in the regulation of activities, or that the veteran 
is required to take insulin.  Therefore, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for the next higher rating of 40 percent.  Moreover, the May 
1998 VA examination of diabetes mellitus noted that there was 
no history of any hospitalization, and that the veteran 
received his diabetic care every six months.  Consequently, 
the Board finds that the veteran is not eligible for the 60 
or 100 percent disability ratings either.

The Board also notes that the veteran contended he had 
blurred vision as a result of his diabetes.  Further, the RO 
investigated whether the veteran's complaints of loss of 
strength in both arms were due to his diabetes.  However, 
even assuming that these conditions are due to the veteran's 
diabetes, for the reasons stated below, the Board finds that 
the veteran would not be entitled to compensable disability 
ratings for either of these conditions.  Noncompensable 
complications are considered part of the diabetic process 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.

With respect to the veteran's complaints of blurred vision, 
the Board notes that the October 1996 VA visual evaluation 
examination only diagnosed "mild refractive errors."  This 
diagnosis, plus the visual acuity results of the various 
ophthalmology examinations on file, would not support a 
compensable disability rating for an eye disorder.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6000 to 6081.  

Regarding the claimed loss of strength, the May 1998 VA 
peripheral nerves examiner stated that he was not able to 
render a definitive diagnosis or opinion since the veteran 
did not show up for the EMG study.  The Court has held that 
the duty to assist is not a one-way street.  A claimant must 
do more than passively wait for assistance when he or she has 
information essential to the claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, there is no way for the Board to determine 
what disability rating, if any, the veteran would be entitled 
to for this condition. 

It is noted that the RO has considered the applicability of 
an extraschedular rating in the instant case, pursuant to 
38 C.F.R. § 3.321(b)(1).  With respect to this issue, the 
Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated by the 
evidence of record.  Although the veteran has reported some 
problems with his diabetes, the evidence does not show that 
his diabetes has resulted in marked interference with 
employment.  In fact, the May 1998 VA examinations noted that 
the veteran is currently working full-time in technical 
analysis of equipment, and that he had not lost any days 
because of his medical problems.  



Also, as stated above, the May 1998 diabetes examination 
showed no history of hospitalization due to the veteran's 
diabetes.  Thus, the Board concurs with the RO that there are 
no unusual or exceptional factors to warrant an extra-
schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for diabetes mellitus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to a compensable 
evaluation for bilateral hearing loss.

Specific Criteria

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the rating schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  38 
C.F.R. § 4.85, Diagnostic Codes 6100-6110 (1998).  By 
impairment of auditory acuity is meant the organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).

The assignment of a schedular disability evaluation for 
hearing impairment is a purely mechanical application of the 
rating criteria.  



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court" has held that the 
assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Using the tables provided for evaluation of auditory acuity 
impairment at 38 C.F.R. § 4.85, the results of the February 
1996 audiological evaluation represent Level I hearing for 
both ears, which warrants a zero percent evaluation.  
Similarly, the results of both the October 1996 and the May 
1998 audiological evaluations also represent Level I hearing 
for both ears.  In short, all of the audiological evaluations 
of record for the current appeal show that the veteran does 
not meet the schedular criteria for a compensable disability 
rating for his bilateral hearing loss.

It is noted that the RO has considered the applicability of 
an extraschedular rating in the instant case, pursuant to 
38 C.F.R. § 3.321(b)(1).  With respect to this issue, the 
Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated by the 
evidence of record.  The evidence does not show that his 
hearing loss has resulted in marked interference with 
employment.  

In fact, the May 1998 VA examinations noted that the veteran 
is currently working full-time in technical analysis of 
equipment, and that he had not lost any days because of his 
medical problems.  Additionally, even though the veteran has 
been seen on an outpatient basis for his bilateral hearing 
loss, the evidence of record does not show that the 
disability has resulted in frequent periods of 
hospitalization.  Consequently, the Board concurs with the RO 
that there are no unusual or exceptional factors to warrant 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus with ocular changes is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

